PER CURIAM.
We find no merit in the substantive issues raised by Appellants. We do, however, agree with their position that the attorneys’ fee award in this case is unreasonable.
The amount in controversy in this case, including interest, was $6,927.39. The attorneys’ fee awarded was $6,216.48. In light of the fact that this foreclosure action was, for all practical purposes, unopposed, this award was excessive. At oral argument, counsel for Oceania Club, Inc. ad*1080mitted that the substitution of counsel in the case may have resulted in duplicative billing. Accordingly, we reverse the award of attorneys’ fees and remand with directions to conduct a new hearing during which the trial court will specifically consider this issue.
Reversed.